Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai (US 20220131966).

		Re claims 1 and 14, Cai discloses a system comprising a memory (figure 9, element 901) and a processor (figure 9, element 902) for identifying a device (user equipment in claim 14) (figure 1, UE) associated with a base station (figure 1, eNodeB) based on communication conditions associated with the device/user equipment (paragraph [0052]); and determining whether to classify the device/user equipment as excessive (aggressive in claim 14) signaling user equipment (figure 3, step 304, determining abnormal target UE) based on a number of control signals determined to be received from the device/user equipment by the base station and a defined communication management criterion (figure 4, CPU usage, signaling procedure count) that indicates that relates to excessive signaling/what constitutes aggressive signaling (paragraph [0089]).
		Re claim 2, Cai discloses analyzing, by the system, a group of control signals received from devices, comprising the device, during a defined period of time, wherein the devices are associated with the base station; and based on the analyzing, determining, by the system, whether a total amount of control signals of the group of control signals received from the devices during the defined period of time satisfies a defined threshold total amount of control signals associated with the base station, wherein the defined threshold total amount of control signals relates to whether any device of the devices potentially is the excessive signaling device in accordance with the defined  communication management criterion (paragraph [0089]).
		Re claims 3 and 16, Cai discloses in response to determining that the total amount of control signals of the group of control signals satisfies the defined threshold total amount of control signals associated with the base station (figure 3, step 301): identifying, by the system, at least one of the devices associated with the base station based on respective communication conditions associated with the at least one of the devices, wherein the identifying of the at least one of the devices comprises the identifying of the device (figure 3, step 302); and determining, by the system, whether any device of the devices satisfies a defined threshold amount of control signals that indicates the excessive signaling (figure 3, step 304), in accordance with the defined communication management criterion (figure 4, signaling procedure count).
		Re claims 5 and 17, Cai discloses in response to determining that the amount of control signals determined to be received from the device during a defined time period satisfies a defined threshold amount of control signals that indicates the excessive signaling (figure 3, step 301), determining, by the system, that the device is to be classified as the excessive signaling device (figure 3, step 304), wherein the defined threshold amount of control signals is determined in accordance with the defined communication management criterion (figure 4, signaling procedure count).
	Re claim 12, Cai discloses the control signals comprise at least one of an attach request signal to request an attachment to the base station (figure 4, Attach_REQ), an update attach request signal relating to the attachment to the base station, an authentication update request relating to the attachment to the base station, a packet data network gateway update request relating to the attachment to the base station, a connection request signal to request a connection to the base station, or a handover-related signal associated with a handover of the device to or from the base station.
	Re claim 15, Cai discloses evaluating a group of control signals received from a group user equipment (figure 4), comprising the user equipment, during a defined period of time, wherein the group user equipment are associated with the base station (figure 1); and based on a result of the evaluating, determining whether a total number of control signals of the group of control signals received from the group of user equipment during the defined period of time satisfies a defined threshold total number of control signals associated with the base station (figure 4, signaling procedure count; number of Attach_REQ; service_request), wherein the defined threshold total number of control signals relates to whether any user equipment of the group of user equipment potentially is the aggressive signaling user equipment (figure 3, steps 303 and 304).
	Re claim 19, Cai discloses identifying a user equipment (figure 1, UE) associated with a network element (figure 1, eNodeB) based on communication conditions associated with the user equipment (paragraph [0052]); and determining whether to classify the user equipment as excessive signaling user equipment (figure 3, step 304, determining abnormal target UE) based on an amount of signals determined to be received from the user equipment by the network equipment and a defined threshold amount of signals (figure 4, Attach_REQ, Service_Request, signaling frequency) that is indicative of excessive signaling (paragraph [0089]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Vitthaladevuni et al (US 20180027437, “Vitthaladevuni”).

	Re claim 13, Cai discloses all of the limitations of the base claim, but fails to disclose determining, by the system, the communication conditions based on a received signal strength indicator value, a received signal received power value, a received signal received quality value, a channel quality indicator, a signal to interference and noise ratio value, or a timing advance value associated with the device. However, Vitthaladevuni discloses determining channel condition based on measured SINR (paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cai with Vitthaladevuni for the benefit of providing reliable data communications by determining channel condition based on measured SINR.

Allowable Subject Matter

Claims 4, 5-11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467